Citation Nr: 1811859	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO. 14-27 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left shoulder disability 

2. Entitlement to service connection for a left shoulder disability.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.

4. Entitlement to service connection for a back disability. 

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability.

6. Entitlement to service connection for a right knee disability.

7. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability.

8. Entitlement to service connection for a left knee disability.

9. Entitlement to an initial rating in excess of 10 percent for service-connected left elbow olecranon bursitis (left elbow disability). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to March 1988, April 1989 to April 1993, April 2002 to June 2004, and April 2006 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2017. A transcript of the hearing has been associated with the claims file.

At the October 2017 hearing, the Veteran withdrew the following issues from appeal: entitlement to service connection for bilateral plantar fasciitis; entitlement to service connection for TBI; entitlement to an increased rating for anxiety disorder; entitlement to an earlier effective date for the grant of service connection for anxiety disorder; entitlement to an earlier effective date for the grant of service connection for left elbow disability; entitlement to an earlier effective date for the grant of service connection for tinnitus; and entitlement to an earlier effective date for the grant of service connection for left ear hearing loss. As such, those issues will not be discussed further.

The issues of entitlement to service connection for left shoulder disability, back disability, and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran did not appeal the August 2010 rating decision that denied service connection for a left shoulder disability, a back disability, a right knee disability, and a left knee disability; thus, that decision became final.

2. The evidence associated with the claims file subsequent to the August 2010 denial relates to an unestablished fact necessary to substantiate the claims, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's claims for service connection for a left shoulder disability, a back disability, a right knee disability, and a left knee disability.

3. The Veteran's left elbow olecranon bursitis has been manifested by pain and extension limited to 90 degrees on the minor side; but not by ankylosis or joint fracture.



CONCLUSIONS OF LAW

1. The August 2010 rating decision is final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability. 38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability. 38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability. 38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).

5. New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability. 38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).

6. The criteria for a rating of 20 percent for left elbow olecranon bursitis have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5206, 5207 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a November 2011 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of her claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in January 2012 and July 2014. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 
38 U.S.C. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The submission of new and material evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen). Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id. Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

At the October 2017 hearing, the Veteran contended that his left shoulder disability, back disability, and bilateral knee disability are caused by or related to his active service. The Veteran explained that he initially injured his left shoulder in basic training and advanced individual training. The Veteran stated that he reinjured his left shoulder in jump school and again in Iraq when he was hit with an object. As for the back disability, the Veteran attested that he hurt his lower back around 1989-1990 while working in a motor pool moving heavy objects. The Veteran stated that being hit with multiple IEDs and carrying his interceptor body armor (IBA) aggravated his back condition. In regards to the bilateral knee disability, the Veteran testified that his bilateral knees were injured from parachute jumps, ruck marches, and basic training exercise such as running. 

Upon review of the record, the Board finds the Veteran credible and finds his testimony constitutes new and material evidence. As such, the Veteran's testimony relates to an unestablished fact necessary to substantiate the claim for service connection for issues on appeal. Accordingly, new and material evidence has been received, and the claim for entitlement to service connection for a left shoulder disability, a back disability, and a bilateral knee disability are reopened. However, the issues of entitlement for service connection for these disabilities require further development. As such, the issues of entitlement for service connection for these disabilities are addressed in the remand portion of the decision. 

III. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability, and incoordination. 38 C.F.R. § 4.45.

Musculoskeletal impairment of the elbow, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203. Different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran is right-hand dominant, and therefore the ratings for the minor side must be considered.

The Veteran's left elbow disability is rated under Diagnostic Code 5206, covering limitation of flexion of the forearm. A 10 percent rating is warranted for flexion limited to 100 degrees on the major and minor side. 38 C.F.R. § 4.71a, Diagnostic Code 5206. A 20 percent rating is warranted for flexion limited to 90 degrees on the major and minor side. Id. A 20 percent rating is warranted for flexion limited to 70 degrees on the minor side. Id. A 30 percent rating is warranted for flexion limited to 70 degrees on the major side and 55 degrees on the minor side. Id. A 40 percent rating is warranted for flexion limited to 55 degrees on the major side and 45 degrees on the minor side. Id. A 50 percent rating is warranted for flexion limited to 45 degrees on the major side. Id.

Diagnostic Code 5207 provides that limitation of extension of the forearm warrants a 10 percent evaluation for extension limited to 45 to 60 degrees on the major and minor side. 38 C.F.R. § 4.71a, Diagnostic Code 5207. A 20 percent rating is warranted for extension limited to 75 degrees on the major and minor side. Id. A 20 percent rating is warranted for extension limited to 70 degrees on the minor side. Id. A 30 percent rating is warranted for extension limited to 90 degrees on the major side and 100 degrees on the minor side. Id. A 40 percent rating is warranted for extension limited to 100 degrees on the major side and 110 degrees on the minor side. Id. A 50 percent rating is warranted for extension limited to 110 degrees on the major side. Id.

Based on the evidence of record, the Board finds that the preponderance of the evidence shows that, for the entirety of the appeal period, the Veteran is entitled to a rating of 20 percent for his left elbow disability, as the records show his left elbow extension is limited to 90 degrees. 

Turning to the medical evidence, the Veteran was provided with VA examinations in January 2012 and July 2014. In the January 2012 VA examination, the examiner noted flexion to 125 degrees and extension to 90 degrees. The examiner noted no pain on movement, but pain on repetitive motion. However, there was no further limitation on repetitive use. 

In the July 2014 VA examination, the Veteran was able to flex to 145 degrees or greater and extend to 0 degrees. On repetitive use testing, the Veteran exhibited no further limitation in his range of motion, but did elicit pain. Despite the unremarkable findings, the examiner opined that pain, weakness, fatigability or incoordination would significantly limit the Veteran's left elbow's range of motion. It was further noted that there was no evidence of ankylosis, or impairments to the radius or ulna. 

Based on the lay and medical evidence of record, the Board finds that an increased rating of 20 percent for the Veteran's left elbow olecranon bursitis is warranted. The Board recognizes that the Veteran's extension was limited to 90 degrees in January 2012 but exhibited no limitation in the July 2014 VA examination. In that connection, the Board acknowledges that the level of severity for the Veteran's left elbow disability would likely wax and wane. Even the treatment records show that at times the Veteran's left elbow would worsen and swell, and at other times would be fine with rest. As such, and resolving reasonable doubt in his favor, the Board finds that the limitation in the Veteran's extension to 90 degrees is an accurate reflection of his left elbow disability. Accordingly, the Board finds that an increased rating to 20 percent for the Veteran's left elbow olecranon bursitis is warranted. 

However, the Board finds that the Veteran's left elbow disability does not nearly approximate the level of disability contemplated by a 30 percent rating at any point during the appeal period, as the record does not reflect limited flexion to 55 degrees or limited extension to 100 degrees at any point. 38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207.

In evaluating the Veteran's current level of disability for the period on appeal functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain and swelling, which he is competent to report. Jandreau, 492 F.3d 1372. The July 2014 examiner also noted that there may be additional functional loss due to increased pain and fatigability, but could not determine the exact degrees of motion loss without resorting to mere speculation. A review of the records shows that the Veteran's left elbow disability does wax and wane in severity. At times the Veteran's left elbow is fine with rest and other times his left elbow would be significantly swollen. However, besides the swelling and complaints of pain, there is no other objective medical evidence to determine the degree of severity. As such, the Board finds that the Veteran's complaints of pain on motion and swelling are fully contemplated by the rating assigned herein, as pain and swelling would impact only the range of motion of the Veteran's left elbow. 38 C.F.R. § 4.59 .

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5205, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992). There is no evidence that the left elbow is ankylosed, and the July 2014 VA examiner affirmatively found to the contrary. Id. There is similarly no medical evidence of flail joint, joint fracture, or impairment of supination or pronation. 38 C.F.R. § 4.71a, Diagnostic Codes 5209, 5210, 5213. Finally, there is no medical evidence of impairment of the ulna or radius. 38 C.F.R. § 4.71a, Diagnostic Code 5211, 5212.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence supports an increased rating of 20 percent, but no higher, for the Veteran's service-connected left elbow olecranon bursitis. 


ORDER

Entitlement to an evaluation of 20 percent for left elbow olecranon bursitis is granted. 

New and material evidence having been presented, the claim for service connection for a left shoulder disability is reopened. 

New and material evidence having been presented, the claim for service connection for a back disability is reopened. 

New and material evidence having been presented, the claim for service connection for a right knee disability is reopened. 

New and material evidence having been presented, the claim for service connection for a left knee disability is reopened. 


REMAND

Unfortunately, a remand is required regarding the Veteran's claims for service connection for a left shoulder disability, a back disability, a right knee disability, and a left knee disability. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration. 

A review of the record shows that the January 2012 VA examiner opined that the left shoulder impingement syndrome, bilateral patellofemoral pain syndrome, and degenerative changes of the lumbar spine are less likely as not caused by or the result of his service as "this is not the same condition that [the Veteran] was treated for in service." The Board finds these opinions are merely conclusory statements with generalized rationale. Further, the Board finds that the record suggests that the Veteran did have in-service injuries, which were not adequately discussed by the examiner. For instance, in October 2013, the Veteran reported to his physician that he injured his left shoulder when a piece of equipment hit him in 1991. Then he reinjured his shoulder during a 2006 IED blast, during basic training playing football, and during jump school when he was dragged by his parachute. As for his bilateral knee disability, in January 1993 it was noted that the Veteran had bilateral knee pain for the past five years, which coincides with the Veteran's service date. Despite these records in the Veteran's treatment notes, the examiner failed to address any of these contentions. Further, the examiner failed to consider the Veteran's reports that his current left shoulder, bilateral knee, and lumbar spine symptoms are the same as the symptoms he experienced in service.

The duty to assist includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Further, the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464  (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12  (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Therefore, the Board finds that a remand is necessary to obtain a new examination based on a full reading of the medical record and consideration of the Veteran's testimony and contentions. 

The Veteran is hereby notified that it is his responsibility to report for an examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1. Obtain a new VA examination from an appropriate medical professional. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report.

Left shoulder disability-After examining the Veteran and reviewing the claims file, the reviewer must provide a diagnosis for the Veteran's current left shoulder disability and determine if it is at least as likely as not (a fifty percent probability or greater) that any diagnosed left shoulder disability had its onset in service or is otherwise related to service. In rendering this conclusion, the examiner must specifically discuss the Veteran's contentions regarding in-service injuries, such as the 2006 IED blast, football injury during basic training, and parachute injury, and continuity of symptoms from his time in service to the present.

Back disability-After examining the Veteran and reviewing the claims file, the reviewer must provide a diagnosis for the Veteran's current low back disability and determine if it is at least as likely as not (a fifty percent probability or greater) that any diagnosed low back disability had its onset in service or is otherwise related to service. In rendering this conclusion, the examiner must specifically discuss the Veteran's contentions regarding in-service onset of symptoms due to working in a motor pool moving heavy objects and carrying heavy items, and continuity of symptoms from his time in service to the present. 

Bilateral knee disability-After examining the Veteran and reviewing the claims file, the reviewer must provide a diagnosis for the Veteran's current bilateral knee disorder and determine if it is at least as likely as not (a fifty percent probability or greater) that any diagnosed right or left knee disorder had its onset in service or is otherwise related to service. In rendering this conclusion, the examiner must specifically discuss the Veteran's contentions regarding in-service onset of symptoms due to parachute jumps, ruck marches, and runs during basic training, and continuity of symptoms from his time in service to the present.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


